Citation Nr: 0411255	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of right plantar fasciotomy and a calcaneal spur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1982 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for residuals of 
right plantar fasciotomy and a calcaneal spur and assigned a 10 
percent disability rating, effective April 2002.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate her claim and has made reasonable 
efforts to develop such evidence.

2.  Residuals of right plantar fasciotomy and a calcaneal spur are 
manifested by pain, fatigue and weakness when walking or standing.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in 
excess of 10 percent for residuals of right plantar fasciotomy and 
a calcaneal spur have not been met.  See 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.31, 4.40, 4.41, 4.42, 
4.45, 4.56, 4.71a (2003), Diagnostic Codes 5310, 5271, 5284 and 
7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA with respect to the duty to 
assist; the duty to obtain medical opinion(s) where necessary; and 
it also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

A recent decision of United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
stands for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the Secretary 
receives a complete or substantially complete application for VA-
administered benefits.  See 38 U.S.C. §§ 5100, 5103(a).  However, 
because section 5103(a) notice is required only upon receipt of a 
complete or substantially complete application, a new issue raised 
in an NOD, as has occurred in this case, is not generally 
considered an application for benefits, section 5103(a) notice is 
not required upon receipt of an NOD raising a new issue.  
VAOPGCPREC   8-2003 (December 2003).

Law and Regulations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are signed 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 
Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where the question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 5310, Muscle Group X. Function: Movements of 
forefoot and toes; propulsion thrust in walking.  Intrinsic muscle 
of the foot: Plantar: (1) Flexor digitorum brevis; (2) abductor 
hallucis; (3) abductor digiti minimi; (4) quadratus plantae; (5) 
lumbricales; (6) flexor hallucis brevis; (7) adductor hallucis; 
(8) flexor digiti minimi brevis; (9) dorsal and plantar 
interossei.  Other important plantar structures: Plantar 
aponeurosis, long plantar and calcaneonavicular ligament, tendons 
of posterior tibial, peroneus longus and long flexors of great and 
little toes.  See 38 C.F.R. § 4.73, Diagnostic Code 5310.

Under diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  The criteria for rating disabilities 
of the muscle group provide for a 10 percent rating where the 
disability is moderate; a 20 percent rating where there is a 
moderate or moderately severe disability; lastly, a 30 percent 
rating is warranted for a severe disability.  See 38 C.F.R. § 
4.55, 4.56(d).

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  A review of the old regulations 
reveal that, in the veteran's case, no substantive changes were 
made to the applicable rating criteria.  Scars may be evaluated 
for limitation of functioning of the part affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

Under newly revised Diagnostic Code 7805, scars, other, are to be 
rated based on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 2002).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under Diagnostic Code 5271, a 10 percent rating is warranted for 
moderate limitation of motion of the ankle; a 20 percent rating, 
the maximum rating, is assigned for marked limitation of motion.  
38 C.F.R. § 4.71a, Code 5271.

Under Diagnostic Code 5284, which sets forth the criteria for 
evaluating Other Foot Injuries, assigns a 10 percent rating where 
the nature and extent of the foot injury is moderate; a 20 percent 
rating where the nature and extent of the foot disability is 
moderately severe; and a 30 percent rating where the nature and 
extent of the foot injury is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Disabilities of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2003).

Factual Background

The RO granted service connection for residuals of right plantar 
fasciotomy and a calcaneal spur and assigned a 10 percent 
disability rating, effective April 2002.  The veteran disagreed 
with the 10 percent assigned, based on an initial award.  She 
maintains that she experiences constant pain and fatigue that 
prevents her from standing for prolonged periods of time; the pain 
and fatigue prevents her from performing her normal routine; and 
stiffness and cramps in her leg lasts for days.

Associated with the claims file are service medical records, VA 
examination reports and non-VA medical reports.  A review of the 
service medical records reveals that the veteran underwent surgery 
on her right foot, which included scraping of her bone in October 
2001.

Prior to the October 2002, rating decision, associated with the 
veteran's claims file were service medical records and a VA 
examination dated in October 2002.  The veteran's service medical 
records show that she experienced unsuccessful treatment for right 
foot pain and later underwent surgery for the pain.  

On VA examination dated in October 2002, the veteran's subjective 
complaints include pain and stiffness when resting, standing or 
walking; foot cramps with occurrences of two to three times a week 
that last for four to six hours; and these complaints are worse 
when she puts weight on her foot, when she is walking and when she 
put pressure on her toes, in the process of walking.  Objectively, 
findings included a well healed scar on the heel of her right 
foot; slight tenderness when heavy pressure is applied; no 
tenderness of the right foot; no evidence of calluses, hammertoes, 
pes planus, valgus, or any other deformity.  The extremities 
showed no edema, and no hot, swollen painful or ankylosed joints.  
Neurologically, sensory function, reflexes and motor strength and 
power were normal in all extremities.  The examiner's diagnosis 
shows slight tenderness over the scar.  The x-ray report revealed 
a calcaneal spur.

Subsequent to the October 2002 rating decision, associated with 
the claims file were medical records from Navy Hospital Family 
Practice Clinic and VA examination conducted in September 2003.  
The medical records from Navy Hospital Family Practice Clinic 
reveal that the veteran had an arch that collapsed on weight 
bearing.  The ankle rolled, and she over-pronated.  She had pain 
on lateral compression of the metatarsal heads, over the plantar 
fascia, and insertion of the heel.  Dorsiflexion was to 35 
degrees, and plantar flexion was to 45 degrees.  The examiner 
indicated that the combination of the footwear and the veteran's 
weight contributed significantly to her residuals of right plantar 
fasciotomy and a calcaneal spur disability and recommended the 
veteran loose weight.

On VA examination dated in September 2003, the veteran's 
subjective complaints include soreness and stiffness.  She also 
related to the examiner that her employment required her to do a 
substantial amount of walking and very little sitting.  
Objectively, the examiner noted that the was not tender, and did 
not impair movement.  Gait was normal.  There was no abnormal 
weight-bearing of the feet, no painful motion, no edema, atrophy 
of the musculature or tenderness of the foot.  There was no 
hammertoe, valgus of the foot, or misalignment.  There was no 
limitation of the foot on stranding or walking.  The examiner 
commented that there was no more than slight impairment.  The x-
ray report showed views of the right foot without weight bearing 
and with weight bearing, and the examiner opined that the 
calcaneal pith was normal.

Analysis

The veteran's residuals of right plantar fasciotomy and calcaneal 
spur disability are currently rated under the Schedule of Ratings 
for Scar Disabilities, Diagnostic Codes 7805 and  5310.  

Under 38 C.F.R. § 4.56(d) slight impairment is objectively 
demonstrated by minimal scarring, No evidence of fascial defect, 
atrophy or impaired clonus.  There is no impairment of function 
or, in appropriate cases, no metallic fragments in the muscle 
tissue.  Under Diagnostic Code 5310, slight impairment warrants a 
0 percent rating.  In the present case, VA medical examinations 
have noted no symptoms indicative of even slight impairment, and 
while the records from the Navy medical facility note subjective 
complaints of pain on movement, range of motion studies described 
movement on flexion and dorsiflexion to be within the normal 
range.  (see 38 C.F.R. § 4.71, Plate II).

The veteran's residuals of right plantar fasciotomy and a 
calcaneal spur are manifested by pain, fatigue, stiffness and 
weakness when she is standing or walking.  As noted above, the 
veteran maintains that her right foot disability interferes with 
her ability to perform normal functions in her daily routine, as 
she experiences pain, fatigue and stiffness when walking and 
standing.  During the September 2003 VA examination, the examiner 
clearly gave an opinion that the severity of her residuals of 
right plantar fasciotomy and calcaneal spur disability is slight.  
The Board concludes that the veteran's disability is most 
appropriately rated as slight

In considering Diagnostic Code 5271, the Board believes that the 
joint closest to the right plantar is the ankle.  Therefore, in 
evaluating the limitation of motion for the right ankle, it must 
be determined whether the limitation is marked, which warrants a 
20 percent disability rating, or moderate, which warrants a 10 
percent disability rating.  Under Diagnostic Code 5284, a 10 
percent rating is warranted for moderate foot injuries, while a 20 
percent rating is awarded for moderately severe foot injuries.  

The United States Court of Appeals for Veterans Claims (the Court) 
held that in evaluating a service-connected disability, functional 
loss due to pain under 38 C.F.R. § 4.40 (2003) and functional loss 
due to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2003) must be considered.  The 
Court also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, 
and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including use 
during flare-ups. DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  
Therefore, to the extent possible, the degree of additional 
disability caused by functional losses, such as pain, weakened 
movement, excess fatigability, or incoordination, should be noted 
in terms consistent with applicable rating criteria.  In the 
veteran's case, there seems to be only slight functional loss, to 
the extent that she experiences pain when walking or standing, but 
is still able to get up and move about.  However, taking into 
account 38 C.F.R. § 4.59, the Board concludes that the RO properly 
increased the rating for residuals of right plantar fasciotomy and 
a calcaneal spur to 10 percent, despite the fact that present 
symptomatology reflected no more than slight impairment.  To 
conclude, not more than slight impairment is demonstrated, but 
with consideration of 38 C.F.R. § 4.59, a 10 percent rating, and 
no more, is merited.  


ORDER

The veteran's claim for entitlement to an initial disability 
rating, in excess of 10 percent for residuals of right plantar 
fasciotomy and a calcaneal spur, is denied



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



